Citation Nr: 1414473	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-44 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1995 and March 1996 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2014.  The transcript of the hearing has been associated with the Virtual VA claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for sleep apnea, service connection for hypertension, to include as secondary to service-connected disabilities, and TDIU.

Regarding the claim for service connection for sleep apnea, a VA examination and medical opinion is required to determine the nature and etiology of the claimed disability.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran has a current diagnosis of sleep apnea from the Durham VA Medical Center (VAMC) in September 2008 and he has been treated for sleep apnea by his private physician, "Dr. C.M."  A review of the Veteran's service treatment records (STR) show that he complained of sleep problems and severe snoring during service.  There is a Referral for Civilian Medical Care form dated in May 2001 in his STRs.  The form shows that the Veteran complained of severe snoring, daytime fatigue, and restless sleep.  The military doctor requested a sleep study to be performed.  Unfortunately, the sleep study is not included in the STRs.  Despite this evidence, there has been no opinion issued on the exact nature and etiology of the Veteran's claimed sleep disorder.  Therefore an examination and opinion are required.

In regards to the Veteran's claim for hypertension, a VA examination and medical opinion is required to determine the nature and etiology of the claimed disability.  The Veteran has a current diagnosis of hypertension.  A treatment note from the Durham VAMC in May 2006 shows an assessment of hypertension.  The RO denied the Veteran's claim because there was no evidence of hypertension in service and because there is no "causative relationship" between a mental disorder and hypertension.  However, the Veteran's private treatment providers, including Dr. C.M., have reported a link between the Veteran's hypertension and white matter disease and/or sleep apnea, issues that were not addressed by a VA examiner.  Therefore, an examination and opinion are required.

Finally, the Veteran contends he is unable to maintain a substantially gainful occupation as a result of his service connected disabilities.  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), demyelinating disease (white matter disease), chronic lumbar strain, tinnitus, pseudofolliculitis barbae, arthralgia in the left and right knees with bilateral pes planus, arthralgia in the left and right ankle associated with bilateral pes planus, tinea pedis with onchomycosis, fibrotic nodes posterior to the ears, and bone loss around teeth 8 and 9.  When he filed this claim, he had a combined total rating of 70 percent.  Effective February 16, 2010, the combined rating increased to 80 percent, and effective October 18, 2012, the combined rating increased to 90 percent.

After serving in the military, the Veteran worked for a few private companies but has not worked since 2008.  The claims file includes a decision from the Social Security Administration (SSA) dated in May 2010 that granted the Veteran disability benefits effective in June 2009.  However, the decision does not indicate the Veteran's specific disability that entitled him to benefits.  Further, there are no medical records in the claims file that appear to have been used as the basis of the SSA decision.  The decision references the opinion of "Dr. W."  However, that opinion is not part of the Veteran's VA claims file.  All of the Veteran's treatment records and examination reports from his SSA file are potentially relevant to the matter on appeal; thus, they should be associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran has undergone several VA examinations during the pendency of this claim, but none of them addressed whether the Veteran could secure or follow substantially gainful occupation.  Therefore, an examination and opinion are required.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

The recently submitted private medical records have not been considered by the agency of original jurisdiction and there is no waiver of consideration of the evidence by the appellant or representative. Since the claim is being remand, that evidence should be reviewed in a supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.37, 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate efforts to obtain a copy of the 2001 sleep study results from during service.  

2.  Associate copies of the Veteran's SSA records, including all medical records which formed the basis of any decision rendered, specifically the May 2010 SSA decision, with the claims file.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

3.  Afford the Veteran a VA examination to determine the nature, extent, onset and etiology of any sleep disorder.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

After physically examining the Veteran and reviewing the complete claims file, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present sleep disorder was incurred in or aggravated by any incident of active service.  The examiner should specifically address the Referral for Civilian Medical Care form dated in May 2001 requesting a sleep study in the Veteran's service treatment records.

The rationale for all opinions expressed should also be provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Afford the Veteran a VA examination to determine the etiology of his current hypertension.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be conducted.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its onset in service, was manifested in the year immediately following service, or is otherwise related to a disease or injury in service?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was caused (in whole or in part) by a service-connected disability?

(c) Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was aggravated by a service-connected disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the hypertension (i.e., a baseline) before the onset of the aggravation.

The rationale for all opinions expressed should also be provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Schedule an appropriate VA examination to ascertain whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities (posttraumatic stress disorder (PTSD), demyelinating disease (white matter disease), chronic lumbar strain, tinnitus, pseudofolliculitis barbae, arthralgia in the left and right knees with bilateral pes planus, arthralgia in the left and right ankle associated with bilateral pes planus, tinea pedis with onchomycosis, fibrotic nodes posterior to the ears, and bone loss around teeth 8 and 9), either singly or taken together, render him unable to secure or follow a substantially gainful occupation.

The entire claims file, including a copy of this remand, should be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


